Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Status of Claims

This action is in reply to the communication filed on 02/28/2022.
Claims 6-8,  14 and 19 have been amended.
Claims 1-20 are currently pending and have been examined.
Response to Applicant’s Arguments

Applicant’s amendments and arguments filed on 02/28/2022 have been fully considered and discussed in the next section.  Applicant is reminded that the claims must be given its broadest, reasonable interpretation.  
With regard to claims 1-20 rejection under 35 USC § 101:
Applicant argues that “the amended claims provide improvements in computational efficiency over prior systems, similar to the claims found eligible in Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016). Specifically, to overcome the technical problem of efficiently generating target segments from very large sets of user data, the claimed technology recursively partitions nodes of a node tree representing a set of users based on gains in entropy. Unlike prior systems that can take days or weeks to generate a lookalike segment, the claimed technology partitions nodes based on respective gains in entropy, for much faster generation of a lookalike segment (e.g., in an interactive, on-demand fashion). See Specification at [0030]. Accordingly, similar to the rationale in Enfish where the court the found the claims for a self-referential table to be an improvement in Page 11 of 19 Application No. 16/746,531Attorney Docket Number 20030.312Responsive to Office Action mailed December 27, 2021computer technology, the claimed partitioning of nodes according to gains in entropy is also an improvement in computer technology that is patent eligible. See Enfish at 1336 (Page 2/9)”.
Examiner disagrees.  In response to “ the amended claims provide improvements in computational efficiency over prior systems (generating target segments from very large sets of user data, the claimed technology recursively partitions nodes of a node tree representing a set of users based on gains in entropy), similar to the claims found eligible in Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016)”;  the Federal Circuit said that unlike the claims at issue in Alice, which the high court held covered only an age-old financial concept applied using a computer, Enfish's claims are patent-eligible because they are focused on improving the functioning of a computer, "not on economic or other tasks for which a computer is used in its ordinary capacity." The claimed invention was an improvement over existing databases because it increased flexibility, led to faster search times, and required less memory. 
Enfish's claims are directed to a "logical model" for a computer database that includes all the data on a single table, a format the patents describe as "self-referential," as opposed to a standard database model where each entry is in a separate table. Thus, under analysis step 2A it did not constitute an abstract idea. The identified improvements argued by Applicant are really, at best improvements to the performance of the abstract idea (e.g., improvements made in the underlying business method (i.e. generating target segments from very large sets of user data ) and not in the operations of any additional elements or technology.
Also, the recitation of “generating target segments from very large sets of user data, the claimed technology recursively partitions nodes of a node tree representing a set of users based on gains in entropy”  is NOT  (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
As stated in the rejection previously, and in the rejection below, the use of computer here (client device, computer and an interface) are considered additional elements and does not comprise the improvement of the computer.  
Thus, the additional element “client device, computer and an interface”, is considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.
That is neither the independent claims nor the dependent claims recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions.  
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., (“generating target segments from very large sets of user data, the claimed technology recursively partitions nodes of a node tree representing a set of users based on gains in entropy”   improvements made in the underlying business method) and not in the operations of any additional elements or technology.
Furthermore, Examiner asserts that the rejection of claims under 35 USC 101 is separate and distinct from rejections for anticipation and obviousness. that is “the amended claims provide improvements in computational efficiency over prior systems”.   Thus, Rejecting the claims under 35 U.S.C. § 102 and/or 35 U.S.C. § 103 has no bearing or consequence on the materiality of a rejection under 35 U.S.C. § 101. As noted in the prior office action, the additional claim features do not amount to significantly more under the framework. The claim does not qualify under the other non-limiting non-exclusive examples. Hence, Examiner maintains that the amended claims 1, 6 and 14  do not define substantially more than the abstract idea.
Accordingly, the claim rejection of claims 1-20 under 35 USC § 101 is maintained.
Applicant argues that “Like the claim in Core Wireless that improved the functioning of a computer with an application summary interface that reduced the number of user interactions required to access desired data or functionality, Applicant's claims also improve the functioning of a computer through a node tree interface that, compared to interfaces of prior systems, reduces the number of user interactions to select target segments, select dimensions, and generate lookalike segments. See Core Wireless at 1363 (page 2/9)”.
Examiner disagrees.  In Core wireless, the patent discloses improved display interfaces particularly to electronic devices with small screens, allowing user to more quick access to desired data stored in and functions of applications included in the device.  However, unlike the situation in Core Wireless, Applicant does not identify any problem particular to improving the functioning of the computer or to a graphical user interface that the claims overcome.   Accessing several different interfaces, in a single display does not improve the functionality of the computer neither result in reducing the number of user actions and interfaces required for a user notifications for a plurality of communications system or saving time to launching such applications.  
As stated earlier, the recitation of “generating target segments from very large sets of user data, the claimed technology recursively partitions nodes of a node tree representing a set of users based on gains in entropy”  is NOT  (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
The use of computer here (i.e. client device, computer and an interface) are considered additional elements and does not comprise the improvement of the computer.  
Thus, the additional element “client device, computer and an interface”, is considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.
That is neither the independent claims nor the dependent claims recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions.  
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., (“generating target segments from very large sets of user data, the claimed technology recursively partitions nodes of a node tree representing a set of users based on gains in entropy”   improvements made in the underlying business method) and not in the operations of any additional elements or technology.
Therefore, the claim rejection of claims 1-20 under 35 USC § 101 is maintained. 


Applicant argues that “Applicant submits that, when considered as a whole, the claims are more than a drafting effort to monopolize any abstract idea and are therefore eligible according to the USPTO guidelines. See 84 Fed. Reg. at 53 and MPEP 2106.05(e). For example, by reciting "partition the set of users, based on respective gains in entropy associated with candidate node pairs representing ..."; the claims do not fall under the asserted categories of abstract ideas. Indeed, the proposed amendments are not directed to methods of organizing human activity and instead recite specific computer-based actions for generating nodes based on gains in entropy.  For at least these reasons, Applicant submits that the amended claims are patent eligible and respectfully requests withdrawal of the § 101 rejections (page 2/9)”.
Examiner disagrees.  claim 1, recites the limitation of:  generating node trees for target segments.   That is under the newer guidelines “the 2019 Revised Patent Subject Matter Elgibility Guidance (2019 PEG)”.STEP 2A Prong 1: Claim1 recites the abstract idea of:  generating node trees for target segments. As best understood by the Examiner, the limitations that set forth this abstract idea are: " receiving,  an indication of a target segment representing users within a set of users; performing a step for generating a node tree comprising a first node of a subset of users and a second node of a subset of users partitioned from the set of users based on one or more dimensions; selecting the first node or the second node as a lookalike segment for the target segment; and providing, for display within a node tree interface, interactive node elements for the first node and the second node within the node tree and an indicator of the first node or the second node as the lookalike segment”;.   Such limitations are considered to be abstract idea, because the limitations are directed toward an example of organizing human activity such as managing personal behavior or relationships or interactions between people ( including teaching and following rules).  claims 8 and 14 recite similar limitations.   
Accordingly, claims 1, 8 and 14 are directed to an abstract idea, and  the claim rejection of claims 1-20 under 35 USC § 101 is maintained. 
With regard to claim 1 rejection under 35 U.S.C. § 102(b):
Applicant argues that “the Office Action fails to properly carry out analysis of claim 1 under 35 U.S.C. § 112(f) for step-plus-function limitations, instead rejecting claim 1 under standard claim analysis . see Office Action at 4-5. To be sure, independent claim 1 invokes the interpretation provisions set forth in 35 U.S.C. § 112(f) for step-plus-function limitations by reciting "performing a step for generating a node tree comprising a first node of a subset of users and a second node of a subset of users partitioned from the set of users based on one or more dimensions." The Office Action fails to carry out the proper analysis of claim 1 under § 112(f).  Under proper 35 U.S.C. § 112(f) analysis, "the 'broadest reasonable interpretation' that an examiner may give means-plus-function language is that statutorily mandated in paragraph six [or subsection (f)]. That is, the PTO may not disregard the structure disclosed in the specification corresponding to such language when rendering a patentability determination." MPEP § 2181 (citing In re Donaldson Co., 16 F.3d 1189, 1194 (Fed. Cir. 1994)). At least because the Office Action fails to properly analyze claim 1 under § 112(f), Applicant submits that the Office Action Application No. 16/746,531Attorney Docket Number 20030.312Responsive to Office Action mailed December 27, 2021fails to establish anticipation of each and every limitation of the claims pursuant to 35 U.S.C. § 112(f) and MPEP § 2181 for the step-plus-function limitation of claim 1.  Accordingly, Applicant respectfully requests withdrawal of the rejections under 35 U.S.C. § 102  (page 2/9)”.
Examiner disagrees.  It appears that Applicant’s has misunderstood Examiner’s rejection.   Also, Examiner is unclear what Applicant is referring to by “The Office Action fails to carry out the proper analysis of claim 1 under § 112(f).  Under proper 35 U.S.C. § 112(f) analysis, "the 'broadest reasonable interpretation' that an examiner may give means-plus-function language is that statutorily mandated in paragraph six [or subsection (f)]”.  as the Office Action did not indicate and/ or reject claim 1 under § 112(f).   Therefore, Applicant’s arguments with regard to claim 1 under § 112(f) is moot.      
Therefore, the claim rejection of claim 1 under 35 U.S.C. § 102(b) is maintained. 
With regard to claims 1, 6 and 14 rejection under 35 USC § 103 (a):
Applicant argues that “ the lattice structure described in Vassilvitskii includes no mention of partitioning a set of users based on respective gains in entropy associated with candidate node pairs, as the proposed amendments recite above. To the contrary, Vassilvitskii describes a lattice structure Page 15 of 19 Application No. 16/746,531Attorney Docket Number 20030.312Responsive to Office Action mailed December 27, 2021arranged based on numbers of constraints in ad contracts, which is fundamentally different from respective gains in entropy associated with candidate node pairs. In addition, no part of Vassilvitskii describes or suggests features analogous to "determining that the candidate node pair including the first node and the second node satisfies a threshold gain in entropy with respect to the set of users (page 5/9)" .
Examiner disagrees.  as stated previously and in the rejection below.  Claim 1 was rejected under 35 U.S.C. § 102(b).
Applicant is reminded that claims 6 and 14 was rejected under 35 U.S.C. 103(a) as being unpatentable over VassilvitskiiUS Pub No: 2011/0015999 A1 in view of Yerneni, US Pub No: 2010/0185515 A1 in view of Yerneni, US Pub No: 2012/0239468 A1 in view Haldar, US Pat No: 7/155.4221 A1.
The Office Action pointed out where each and every limitation is taught by the cited reference.  Thus, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller , 642 F.2d 413,208 USPQ871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ375 (Fed. Cir. 1986).
Also ,as  per Applicant’s specification “ the lookalike-segment-generation system 102 compares all possible candidate nodes that could split from the root node element 704 based on all different combinations of dimensions and all possible partitions of dimension values within those dimensions. Based on determining which candidate nodes satisfy a threshold gain in entropy, the lookalike-segment-generation system 102 can partition the root node element 704 into the first child node element 706 and the second child node element 708 (paragraph 98)”.
Thus, Vassilvitskii’s reference in at least Paragraph 25 (the optimization  module 125 (i.e. a threshold probability (matching particular attributes indicated by the target segment)  identifies that the advertisement opportunity is for a California male in age group 18-25 years old with an interest in sports);  
Vassilvitskii also in at least paragraph 33 and Fig .3 with the associated text provides a sample illustration of the lattice structure as described with respect to FIG. 2, where a given node in the lattice structure represents a pool of advertisement contract subject to constraints which are described in the accompanying label of a given node. Thus, for example, advertising contracts requiring the constraints of a male person who is California resident in the age group of 18 to 25 years old and has in interest in sports would be stored in the pool located in Level IV. In addition, the node in Level IV representative of the pool of advertising contracts requiring the constraints of a male person who is California resident in the age group of 18 to 25 years old and has in interest in sports is associated with the parent nodes representative of the parent pool of advertising contracts requiring the constraints of a male person who is California resident in the age group of 18 to 25 years old and the parent pool of advertising contracts requiring the constraints of a male person who is California resident who has an interest in sports.

Vassilvitskii does not specifically disclose, however Yerneni’515 discloses: 
determining a threshold probability of contract ( i.e. a node (Paragraph 44 ( The threshold of forecast- ability of a raw pool may be based on the minimum size that the raw pool has maintained over a given period of time);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method for utilizing a lattice storage structure in advertising system of  Vassilvitskii, the ability of forecastable decision tree impression inventory allocating method for internet as taught by Yerneni’515,  since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( providing users with a system that dynamically update decision tree structure) of the combination were predictable.

The combination of  Vassilvitskii/ Yerneni’515 does not specifically disclose, however  Yerneni’468 discloses: 
determining a probability of matching a node (Paragraph 65 (As an example, consider forecasting the likelihood of fulfilling a contract that targets "Sports Fans living in Chicago", or "Auto Racing Enthusiasts living in Illinois". A sampling technique might forecast supply for this contract based on two weighted samples);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method for utilizing a lattice storage structure in advertising system of  Vassilvitskii, the ability of adjusting  decision tree impression inventory allocating method for internet as taught by Yerneni’468, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( providing users with a system that dynamically update decision tree structure) of the combination were predictable.

The combination of  Vassilvitskii/ Yerneni’515/ Yerneni’468 does not specifically disclose, however Haldar discloses: 
determining a  dimension value of user ( claim 10 (computer system making a determination that more than a threshold quantity of users in a group have selected a common one of the possible answers to the first question comprises the computer system making a determination that the difference between a first quantity of  users  in the group that have selected a first most popular answer to the first question and a second quantity of user in the group that have selected a in the group that have not yet selected an answer to the first question);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method for utilizing forecastable decision tree/lattice storage structure in advertising system of  Vassilvitskii/ Yerneni’515/ Yerneni’468, the ability of using dynamic variation of decision tree structure as taught by as taught by Haldar, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( providing users with a system that dynamically update decision tree structure) of the combination were predictable.
Therefore, the claim rejection of claim 1 under 35 U.S.C. § 102(b)  and 6 and 14 under 35 U.S.C. § 103 (a) is maintained. 

Applicant argues that “None of the other cited references remedy the deficiencies of Vassilvitskii. For example, Yerneni '515 describes a system for allocating an impression inventory organized into a structured group of pools... However, none of these references remedy the deficiencies of Vassilvitskii with respect to the proposed amendments above. In particular, none of the references disclose or suggest Page 16 of 19 Application No. 16/746,531Attorney Docket Number 20030.312Responsive to Office Action mailed December 27, 2021partitioning a set of users based on respective gains in entropy associated with candidate node pairs, as more particularly recited above. Accordingly, even combined, the cited art fails to teach or suggest the aforementioned limitations of currently amended independent claim 6. Currently amended independent claim 14 recites limitations where similar reasoning applies (6/9)”. 
Examiner disagrees.  Applicant’s arguments are similar to the one addressed a in the rejection below, and the proceeding section above, Vassilvitskii’s reference has no deficiency.  Therefore, the claim rejection of claim 1 under 35 U.S.C. § 102(b)  and 6 and 14 under 35 U.S.C. § 103 (a) is maintained. 


Applicant argues that “the cited references fail to teach or suggest "select, for display within a node tree interface of the client device, the first node as a lookalike segment for the target segment based on the first probability of matching the target segment," as recited by currently amended independent claim 6 (page 7/9)”.
Examiner  disagrees.  claim 6 was rejected under 35 U.S.C. 103(a) as being unpatentable over Vassilvitskii US Pub No: 2011/0015999 A1 in view of Yerneni, US Pub No: 2010/0185515 A1 in view of Yerneni, US Pub No: 2012/0239468 A1 in view Haldar, US Pat No: 7/155.4221 A1.
The Office Action pointed out where each and every limitation is taught by the cited reference.  Thus, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller , 642 F.2d 413,208 USPQ871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ375 (Fed. Cir. 1986).
Vassilvitskii discloses among other limitations as shown in the rejection below:
select, for display within a node tree interface of the client device, the first node as a lookalike segment for the target segment based on the first of matching the target segment (Paragraph 18 (According to one embodiment, the content server 122 maintains an interface through which the advertisers 140, 142 and 144 may communicate with the advertiser provider 120 to book the one or more advertisement contracts. The contract data store 128 may maintain the one or more advertisement contracts, with a given advertisement contract encoded with or otherwise specifying the constraints for the target); and  Fig 3 with the associate text ); The contract data store 128 may maintain the one or more advertisement contracts, with a given advertisement contract encoded with or otherwise specifying the constraints for the target); and  Fig 3 with the associate text );  Paragraph 33 (provides a sample illustration of the lattice structure as described with respect to FIG. 2, where a given node in the lattice structure represents a pool of advertisement contract subject to constraints which are described in the accompanying label of a given node. Thus, for example, advertising contracts requiring the constraints of a male person who is California resident in the age group of 18 to 25 years old and has in interest in sports would be stored in the pool located in Level IV. In addition, the node in Level IV representative of the pool of advertising contracts requiring the constraints of a male person who is California resident in the age group of 18 to 25 years old and has in interest in sports is associated with the parent nodes representative of the parent pool of advertising contracts requiring the constraints of a male person who is California resident in the age group of 18 to 25 years old and the parent pool of advertising contracts requiring the constraints of a male person who is California resident who has an interest in sports) and FIG 3 with the associated text; Paragraph 25 (the optimization  module 125 (i.e. a threshold probability (matching particular attributes indicated by the target segment)  identifies that the advertisement opportunity is for a California male in age group 18-25 years old with an interest in sports); 
Vassilvitskii does not specifically disclose, however Yerneni’515 discloses: 
determining a threshold probability of contract ( i.e. a node (Paragraph 44 ( The threshold of forecast- ability of a raw pool may be based on the minimum size that the raw pool has maintained over a given period of time);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method for utilizing a lattice storage structure in advertising system of  Vassilvitskii, the ability of forecastable decision tree impression inventory allocating method for internet as taught by Yerneni’515,  since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( providing users with a system that dynamically update decision tree structure) of the combination were predictable.

The combination of  Vassilvitskii/ Yerneni’515 does not specifically disclose, however  Yerneni’468 discloses: 
determining a probability of matching a node (Paragraph 65 (As an example, consider forecasting the likelihood of fulfilling a contract that targets "Sports Fans living in Chicago", or "Auto Racing Enthusiasts living in Illinois". A sampling technique might forecast supply for this contract based on two weighted samples);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method for utilizing a lattice storage structure in advertising system of  Vassilvitskii, the ability of adjusting  decision tree impression inventory allocating method for internet as taught by Yerneni’468, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( providing users with a system that dynamically update decision tree structure) of the combination were predictable.

The combination of  Vassilvitskii/ Yerneni’515/ Yerneni’468 does not specifically disclose, however Haldar discloses: 
determining a  dimension value of user ( claim 10 (computer system making a determination that more than a threshold quantity of users in a group have selected a common one of the possible answers to the first question comprises the computer system making a determination that the difference between a first quantity of  users  in the group that have selected a first most popular answer to the first question and a second quantity of user in the group that have selected a in the group that have not yet selected an answer to the first question);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method for utilizing forecastable decision tree/lattice storage structure in advertising system of  Vassilvitskii/ Yerneni’515/ Yerneni’468, the ability of using dynamic variation of decision tree structure as taught by as taught by Haldar, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( providing users with a system that dynamically update decision tree structure) of the combination were predictable.
Therefore, the claim rejection of claim 6 under 35 U.S.C. § 103 (a) is maintained. 
Applicant argues that “ None of the descriptions in the cited references mention a node tree interface. For example, the lattice structure described in Vassilvitskii includes no mention of display within a user interface that would constitute the claimed node tree interface. Likewise, the other cited references also fail to include disclosure that teaches this limitation. Thus, even combined, the cited art fails to teach or suggest each and every limitation of the independent claim 6.  Currently amended independent claim 14 recites limitations where similar reasoning applies.  For at least these reasons, currently amended independent claims 1, 6, and 14 are allowable over the cited references. Claims 2-5, 7-13, and 15-20 depend from currently amended independent claims 1, 6, and 14 and incorporate the limitations recited therein. Accordingly, these dependent claims are allowable over Vassilvitskii, whether considered singly or in combination Page 17 of 19  Application No. 16/746,531Attorney Docket Number 20030.312Responsive to Office Action mailed December 27, 2021with the other cited references. Applicant, therefore, requests that the § 103 rejection of independent claims 1, 6, and 14, and corresponding dependent claims, be withdrawn  (page 7/9)”.
Examiner disagrees.  Applicant’s arguments are similar to the one addressed a in the rejection below, and the proceeding section above, Vassilvitskii’s reference has no deficiency.  Therefore, the claim rejection of claim 1 under 35 U.S.C. § 102(b)  and 6 and 14 under 35 U.S.C. § 103 (a) is maintained. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
In its Alice Corporation Pty. Ltd .v. CLS Bank International, et.al. ("AliceCorp”), decision, the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566U.S…(2012), (Mayo), to analyze claims directed towards laws of nature and abstract ideas. Alice Corp. also establishes that the same analysis applies for all categories of claims. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(I). 
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter .In this case, claim(s) 1-5 are nominally directed to a method  and are thereby directed to a statutory category of invention.
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. The analysis is as follows: 
STEP 2A Prong 1: Claim1 recites the abstract idea of:  generating node trees for target segments. As best understood by the Examiner, the limitations that set forth this abstract idea are: " receiving,  an indication of a target segment representing users within a set of users; performing a step for generating a node tree comprising a first node of a subset of users and a second node of a subset of users partitioned from the set of users based on one or more dimensions; selecting the first node or the second node as a lookalike segment for the target segment; and providing, for display within a node tree interface, interactive node elements for the first node and the second node within the node tree and an indicator of the first node or the second node as the lookalike segment”;.   Such limitations are considered to be abstract idea, because the limitations are directed toward an example of organizing human activity such as managing personal behavior or relationships or interactions between people ( including teaching and following rules).   
Step 2AProng 2: The additional elements “client device, computer and tree node interface”, do not integrate the abstract idea into a practical application because they provide no improvement in the technical field, no transformation of data, no particular machine,  and/or  no meaningful steps.   Instead they only use “apply it , field of use , and/or data gathering” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).. These additional element(s) or a combination of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.…. …are considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.

STEP2B
2B element/limitation (client device, computer and tree node interface) does not necessitate a conclusion that the claim amounts to significantly more than the identified abstract idea because (2) The claims recite mere instructions to apply an exception and are mere instructions to apply an exception (See MPEP 2106.05(f)). Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV 838 F.3d 1253, 1262, 120 USPQ 2d 1201, 1207 (Fed.Cir.2016) (cellular telephone); TLI Communications.
The dependent claims 2-5 do not add significantly more. 
The dependent claims 2-5 do not recite any technology and therefore do not amount to “significantly more” than the abstract idea because it entails generic computer devices and are merely being used for their intended purpose. See e.g., Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776F.3d1343, 1348 (Fed.Cir.2014) (“There is no ‘inventive concept' in CET's use of a generic scanner and computer to perform well-understood, routine, and conventional activities commonly used in industry. See Alice, 134S. Ct .at 2359. At most, the claims attempt to limit the abstract idea of determining a maintenance schedule of geographical dispersed physical assets. Such a limitation has been held insufficient to save a claim in this context .See Alice, 134S. Ct. at 2358; Ultramercial, Inc. v. Hulu, LLC, 772F. 3d709, 715–16 (FedCir.2014); buy SAFE, 765 F. 3 dat 1355.”). Neither the independent claims, the dependent claims nor the Specification recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions. 
Further still, claims 6-20 suffer from substantially the same deficiencies as outlined with respect to claims 1-5 and are also rejected accordingly.  Therefore, the claims 1-20 are not  statutory.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1 is  rejected under 35 U.S.C. 102(b) as being anticipated by Vassilvitskii  US Pub No: 2011/0015999 A1.

As per claim 1, Vassilvitskii teaches:
receiving, from a client device, an indication of a target segment representing users within a set of users (Paragraph 18 (According to one embodiment, the content server 122 maintains an interface through which the advertisers 140, 142 and 144 may communicate with the advertiser provider 120 to book the one or more advertisement contracts. The contract data store 128 may maintain the one or more advertisement contracts, with a given advertisement contract encoded with or otherwise specifying the constraints for the target); and  Fig 3 with the associate text ); The contract data store 128 may maintain the one or more advertisement contracts, with a given advertisement contract encoded with or otherwise specifying the constraints for the target); and  Fig 3 with the associate text );
 performing a step for generating a node tree comprising a first node of a subset of users and a second node of a subset of users partitioned from the set of users based on one or more dimensions;
 selecting the first node or the second node as a lookalike segment for the target segment; and 
providing, for display within a node tree interface of the client device, interactive node elements for the first node and the second node within the node tree and an indicator of the first node or the second node as the lookalike segment;
Paragraph 18 (According to one embodiment, the content server 122 maintains an interface through which the advertisers 140, 142 and 144 may communicate with the advertiser provider 120 to book the one or more advertisement contracts. The contract data store 128 may maintain the one or more advertisement contracts, with a given advertisement contract encoded with or otherwise specifying the constraints for the target); and  Fig 3 with the associate text ); The contract data store 128 may maintain the one or more advertisement contracts, with a given advertisement contract encoded with or otherwise specifying the constraints for the target); and  Fig 3 with the associate text ); Paragraph 23 (the contract data store 128 may store the one or more advertisement contracts in a lattice structure that comprises multiple levels of advertisement contracts. A given level of advertisement contracts may be distinguished by the number of constraints the advertisement contracts contained therein require to be satisfied. For example, a lattice storage structure of advertisement contracts may be organized so that the first or top level in the lattice structure contain advertisement contracts that are subject to a single constraint, a second level where children advertisement contracts are subject to two constraints and so on. It should be noted by those of skill in the art that subsequent levels in the lattice structure may comprise advertisement contracts with multiple constraints, so long as the multiple constraints are a superset of the constraints on the advertisement contracts at the parent level. For example, building on the prior illustration, a second level in the lattice structure may comprise children advertisement contracts that are subject to three or more constraints, so long as those constraints are a superset of the constraints of the advertisement contracts at the top level of the lattice. Methods for generating the lattice storage structure of advertisement contracts and a further description of the lattice storage structure are described in greater detail with respect to FIGS. 2 and 3, respectively);
Paragraph 33 and Fig .3 with the associated text provides a sample illustration of the lattice structure as described with respect to FIG. 2, where a given node in the lattice structure represents a pool of advertisement contract subject to constraints which are described in the accompanying label of a given node. Thus, for example, advertising contracts requiring the constraints of a male person who is California resident in the age group of 18 to 25 years old and has in interest in sports would be stored in the pool located in Level IV. In addition, the node in Level IV representative of the pool of advertising contracts requiring the constraints of a male person who is California resident in the age group of 18 to 25 years old and has in interest in sports is associated with the parent nodes representative of the parent pool of advertising contracts requiring the constraints of a male person who is California resident in the age group of 18 to 25 years old and the parent pool of advertising contracts requiring the constraints of a male person who is California resident who has an interest in sports.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 5   are rejected under 35 U.S.C. 103(a) as being unpatentable over Vassilvitskii US Pub No: 2011/0015999 A1 in view of Haldar, US Pat No: 7/155.4221 A1.

Claim 3: 
Vassilvitskii discloses the limitations as shown above.
Vassilvitskii further discloses:
receiving, from the client device, an indication of a selection of an interactive node element corresponding to the first node; and 
in response to the selection, providing a node window indicating dimensions associated with the first node;  
Paragraph 18 (According to one embodiment, the content server 122 maintains an interface through which the advertisers 140, 142 and 144 may communicate with the advertiser provider 120 to book the one or more advertisement contracts. The contract data store 128 may maintain the one or more advertisement contracts, with a given advertisement contract encoded with or otherwise specifying the constraints for the target); and  Fig 3 with the associate text );  

Vassilvitskii does not specifically disclose, however Haldar discloses: 
determining a  dimension value of user ( claim 10 (computer system making a determination that more than a threshold quantity of users in a group have selected a common one of the possible answers to the first question comprises the computer system making a determination that the difference between a first quantity of  users  in the group that have selected a first most popular answer to the first question and a second quantity of user in the group that have selected a in the group that have not yet selected an answer to the first question);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method for utilizing a lattice storage structure in advertising system of  Vassilvitskii, the ability of using dynamic variation of decision tree structure as taught by as taught by Haldar, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( providing users with a system that dynamically update decision tree structure.) of the combination were predictable.


Claim 5:
Vassilvitskii discloses the limitations as shown above.
Vassilvitskii does not specifically disclose , but Halder however discloses:
identifying the one or more dimensions for partitioning the set of users by accessing a columnar database comprising rows that correspond to respective users within the set of users and columns that correspond to respective dimensions of a plurality of dimensions ( column 5, lines  17-24 (defines seven database records, or nodes, of an exemplary decision tree, each identified with a "Node ID" 1 through 7 ("node 1" through "node 7"). Also by way of example, the table of FIG. 4 defines a plurality of fields (depicted as columns ) to correspond to each node of the decision tree. (In FIG. 4, ellipses represent any number of additional records or fields, and, generally, an administrator may provision a decision tree with any number of records or fields.) Thus, as shown in FIG. 4, each node of the decision tree could define a question and a number of answers and, for each answer, could define (i) a pointer to a next node (the "Next Node" column) and (ii) a traversal-threshold for elimination of the question from the decision tree (the "threshold" column). The table of FIG. 5 is generally analogous to the table of FIG. 4, but differs in several respects as discussed below  and Fig 4  with the associated text)  ;
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method for utilizing a lattice storage structure in advertising system of  Vassilvitskii, the ability of using dynamic variation of decision tree structure as taught by as taught by Haldar, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( providing users with a system that dynamically update decision tree structure) of the combination were predictable.

Claim 2 is  rejected under 35 U.S.C. 103(a) as being unpatentable over Vassilvitskii US Pub No: 2011/0015999 A1 in view of Yerneni, US Pub No: 2010/0185515 A1 in view Haldar, US Pat No: 7/155.4221 A1.

 Claim 2:
Vassilvitskii discloses the limitations as shown above.
Vassilvitskii further discloses:
wherein selecting the first node as the lookalike segment comprises determining that the first node satisfies a threshold probability of matching the target segment and shares at least one value associated with the one or more users (Paragraph 25 (the optimization  module 125 (i.e. a threshold probability (matching particular attributes indicated by the target segment)  identifies that the advertisement opportunity is for a California male in age group 18-25 years old with an interest in sports); 
Vassilvitskii does not specifically disclose, however Yerneni’515 discloses: 
determining a threshold probability of contract ( i.e. a node (Paragraph 44 ( The threshold of forecast- ability of a raw pool may be based on the minimum size that the raw pool has maintained over a given period of time);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method for utilizing a lattice storage structure in advertising system of  Vassilvitskii, the ability of forecastable decision tree impression inventory allocating method for internet as taught by Yerneni’515,  since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( providing users with a system that dynamically update decision tree structure) of the combination were predictable.

The combination of  Vassilvitskii/ Yerneni’515 does not specifically disclose, however Haldar discloses: 
determining a  dimension value of user ( claim 10 (computer system making a determination that more than a threshold quantity of users in a group have selected a common one of the possible answers to the first question comprises the computer system making a determination that the difference between a first quantity of  users  in the group that have selected a first most popular answer to the first question and a second quantity of user in the group that have selected a in the group that have not yet selected an answer to the first question);

It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method for utilizing forecastable decision tree/lattice storage structure in advertising system of  Vassilvitskii/ Yerneni’515, the ability of using dynamic variation of decision tree structure as taught by as taught by Haldar, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( providing users with a system that dynamically update decision tree structure) of the combination were predictable.

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Vassilvitskii US Pub No: 2011/0015999 A1 in view of Yerneni, US Pub No: 2010/0185515 A1.

Claim 4:
 Vassilvitskii discloses the limitations as shown above.
Vassilvitskii further discloses:
 a visual representation indicating a difference between a first of users from the set of users partitioned into the first node and a second of users from the set of users partitioned into the second node (Paragraph 18 (According to one embodiment, the content server 122 maintains an interface through which the advertisers 140, 142 and 144 may communicate with the advertiser provider 120 to book the one or more advertisement contracts. The contract data store 128 may maintain the one or more advertisement contracts, with a given advertisement contract encoded with or otherwise specifying the constraints for the target); and  Fig 3 with the associate text ); The contract data store 128 may maintain the one or more advertisement contracts, with a given advertisement contract encoded with or otherwise specifying the constraints for the target); and  Fig 3 with the associate text ); Paragraph 23 (the contract data store 128 may store the one or more advertisement contracts in a lattice structure that comprises multiple levels of advertisement contracts. A given level of advertisement contracts may be distinguished by the number of constraints the advertisement contracts contained therein require to be satisfied. For example, a lattice storage structure of advertisement contracts may be organized so that the first or top level in the lattice structure contain advertisement contracts that are subject to a single constraint, a second level where children advertisement contracts are subject to two constraints and so on. It should be noted by those of skill in the art that subsequent levels in the lattice structure may comprise advertisement contracts with multiple constraints, so long as the multiple constraints are a superset of the constraints on the advertisement contracts at the parent level. For example, building on the prior illustration, a second level in the lattice structure may comprise children advertisement contracts that are subject to three or more constraints, so long as those constraints are a superset of the constraints of the advertisement contracts at the top level of the lattice. Methods for generating the lattice storage structure of advertisement contracts and a further description of the lattice storage structure are described in greater detail with respect to FIGS. 2 and 3, respectively);
Vassilvitskii does not specifically disclose, but Yerneni’515  however discloses:
portioned set of numbers of users portioned into first and second number of users  (Paragraph 71 (Each representative may also include a weight attribute. The weight attribute corresponds to the number of actual user the representative represents. For example, 1 million representative samples may be generated from 50 million users. In this case, the weight of each representative may correspond to the number of samples divided by the total number of users, or 50; Paragraph 72 ( At block 1000, a set of representative samples may be generated. Representatives are generated by identifying all the pools to which a specific impression may belong. For example, 1 million representatives may be generated from impressions in raw pools and may be defined by the parameters that define each raw pool to which the impression belongs. For example, a given impression may belong to a pool of male impressions, a pool of users of age 18, a pool of users that like sports, and a pool of users that live in Los Angeles, Calif. In this case, the representative may be utilized to represent 18 year old males who live in Los Angeles Calif., who are sports enthusiasts);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method for utilizing a lattice storage structure in advertising system of  Vassilvitskii, the ability of forecastable decision tree impression inventory allocating method for internet as taught by Yerneni’515,  since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( providing users with a system that dynamically update decision tree structure) of the combination were predictable.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Vassilvitskii US Pub No: 2011/0015999 A1 in view of Yerneni, US Pub No: 2010/0185515 A1 in view of Yerneni, US Pub No: 2012/0239468 A1 in view Haldar, US Pat No: 7/155,4221 A1.

Claim 6:
Vassilvitskii discloses:
receive, from a client device, an indication of a target segment representing users within a set of users; identify one or more dimensions for distinguishing the set of users;
Paragraph 18 (According to one embodiment, the content server 122 maintains an interface through which the advertisers 140, 142 and 144 may communicate with the advertiser provider 120 to book the one or more advertisement contracts. The contract data store 128 may maintain the one or more advertisement contracts, with a given advertisement contract encoded with or otherwise specifying the constraints for the target); and  Fig 3 with the associate text ); The contract data store 128 may maintain the one or more advertisement contracts, with a given advertisement contract encoded with or otherwise specifying the constraints for the target); and  Fig 3 with the associate text );
partition the set of users, based on respective gains in entropy associated with candidate node pairs representing possible partitions of the set of users, to identify users who match the target segment according to  identify users who match the target segment based on a dimension from the one or more dimensions (Paragraph 23 (the contract data store 128 may store the one or more advertisement contracts in a lattice structure that comprises multiple levels of advertisement contracts. A given level of advertisement contracts may be distinguished by the number of constraints the advertisement contracts contained therein require to be satisfied. For example, a lattice storage structure of advertisement contracts may be organized so that the first or top level in the lattice structure contain advertisement contracts that are subject to a single constraint, a second level where children advertisement contracts are subject to two constraints and so on. It should be noted by those of skill in the art that subsequent levels in the lattice structure may comprise advertisement contracts with multiple constraints, so long as the multiple constraints are a superset of the constraints on the advertisement contracts at the parent level. For example, building on the prior illustration, a second level in the lattice structure may comprise children advertisement contracts that are subject to three or more constraints, so long as those constraints are a superset of the constraints of the advertisement contracts at the top level of the lattice. Methods for generating the lattice storage structure of advertisement contracts and a further description of the lattice storage structure are described in greater detail with respect to FIGS. 2 and 3, respectively);
generating as part of the candidate node pair a first node comprising a subset of users from the set of users that are associated with a first set for the dimension and that correspond to a first matching the target segment; generating a second node comprising a subset of users from the set of users that are associated with a second set for the dimension and that correspond to a second matching the target segment ( Paragraph 23 (the contract data store 128 may store the one or more advertisement contracts in a lattice structure that comprises multiple levels of advertisement contracts. A given level of advertisement contracts may be distinguished by the number of constraints the advertisement contracts contained therein require to be satisfied. For example, a lattice storage structure of advertisement contracts may be organized so that the first or top level in the lattice structure contain advertisement contracts that are subject to a single constraint, a second level where children advertisement contracts are subject to two constraints and so on. It should be noted by those of skill in the art that subsequent levels in the lattice structure may comprise advertisement contracts with multiple constraints, so long as the multiple constraints are a superset of the constraints on the advertisement contracts at the parent level. For example, building on the prior illustration, a second level in the lattice structure may comprise children advertisement contracts that are subject to three or more constraints, so long as those constraints are a superset of the constraints of the advertisement contracts at the top level of the lattice. Methods for generating the lattice storage structure of advertisement contracts and a further description of the lattice storage structure are described in greater detail with respect to FIGS. 2 and 3, respectively);
determining that the candidate node pair including the first node and the second node satisfies a threshold gain in entropy with respect to the set of users; 
select, for display within a node tree interface of the client device, the first node as a lookalike segment for the target segment based on the first of matching the target segment (Paragraph 18 (According to one embodiment, the content server 122 maintains an interface through which the advertisers 140, 142 and 144 may communicate with the advertiser provider 120 to book the one or more advertisement contracts. The contract data store 128 may maintain the one or more advertisement contracts, with a given advertisement contract encoded with or otherwise specifying the constraints for the target); and  Fig 3 with the associate text ); The contract data store 128 may maintain the one or more advertisement contracts, with a given advertisement contract encoded with or otherwise specifying the constraints for the target); and  Fig 3 with the associate text );  Paragraph 33 (provides a sample illustration of the lattice structure as described with respect to FIG. 2, where a given node in the lattice structure represents a pool of advertisement contract subject to constraints which are described in the accompanying label of a given node. Thus, for example, advertising contracts requiring the constraints of a male person who is California resident in the age group of 18 to 25 years old and has in interest in sports would be stored in the pool located in Level IV. In addition, the node in Level IV representative of the pool of advertising contracts requiring the constraints of a male person who is California resident in the age group of 18 to 25 years old and has in interest in sports is associated with the parent nodes representative of the parent pool of advertising contracts requiring the constraints of a male person who is California resident in the age group of 18 to 25 years old and the parent pool of advertising contracts requiring the constraints of a male person who is California resident who has an interest in sports) and FIG 3 with the associated text; Paragraph 25 (the optimization  module 125 (i.e. a threshold probability (matching particular attributes indicated by the target segment)  identifies that the advertisement opportunity is for a California male in age group 18-25 years old with an interest in sports); 
Vassilvitskii does not specifically disclose, however Yerneni’515 discloses: 
determining a threshold probability of contract ( i.e. a node (Paragraph 44 ( The threshold of forecast- ability of a raw pool may be based on the minimum size that the raw pool has maintained over a given period of time);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method for utilizing a lattice storage structure in advertising system of  Vassilvitskii, the ability of forecastable decision tree impression inventory allocating method for internet as taught by Yerneni’515,  since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( providing users with a system that dynamically update decision tree structure) of the combination were predictable.

The combination of  Vassilvitskii/ Yerneni’515 does not specifically disclose, however  Yerneni’468 discloses: 
determining a probability of matching a node (Paragraph 65 (As an example, consider forecasting the likelihood of fulfilling a contract that targets "Sports Fans living in Chicago", or "Auto Racing Enthusiasts living in Illinois". A sampling technique might forecast supply for this contract based on two weighted samples);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method for utilizing a lattice storage structure in advertising system of  Vassilvitskii, the ability of adjusting  decision tree impression inventory allocating method for internet as taught by Yerneni’468, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( providing users with a system that dynamically update decision tree structure) of the combination were predictable.

The combination of  Vassilvitskii/ Yerneni’515/ Yerneni’468 does not specifically disclose, however Haldar discloses: 
determining a  dimension value of user ( claim 10 (computer system making a determination that more than a threshold quantity of users in a group have selected a common one of the possible answers to the first question comprises the computer system making a determination that the difference between a first quantity of  users  in the group that have selected a first most popular answer to the first question and a second quantity of user in the group that have selected a in the group that have not yet selected an answer to the first question);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method for utilizing forecastable decision tree/lattice storage structure in advertising system of  Vassilvitskii/ Yerneni’515/ Yerneni’468, the ability of using dynamic variation of decision tree structure as taught by as taught by Haldar, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( providing users with a system that dynamically update decision tree structure) of the combination were predictable.

Claim 7:
The combination of  Vassilvitskii/ Yerneni’515/ Yerneni’468/ Halder discloses the limitations as shown above.
Vassilvitskii discloses:
identifying subsets of users corresponding to different dimensions from the one or more dimensions and different values for the different dimensions  ( Paragraph 33 (advertising contracts requiring the constraints of a male person (i.e. dimension) who is California resident  (i.e.dimension value) in the age group of 18 to 25 years old and has in interest in sports would be stored in the pool located in Level IV);
comparing candidate node pairs comprising nodes representing respective the subsets of users based on the subsets of users matching the target segment; and 
based on the comparison, selecting the first node and the second node as the candidate node pair  from the candidate node pair  by determining that the first node and second node satisfy with respect to the set of users; 
 Paragraph 23 (the contract data store 128 may store the one or more advertisement contracts in a lattice structure that comprises multiple levels of advertisement contracts. A given level of advertisement contracts may be distinguished by the number of constraints the advertisement contracts contained therein require to be satisfied. For example, a lattice storage structure of advertisement contracts may be organized so that the first or top level in the lattice structure contain advertisement contracts that are subject to a single constraint, a second level where children advertisement contracts are subject to two constraints and so on. It should be noted by those of skill in the art that subsequent levels in the lattice structure may comprise advertisement contracts with multiple constraints, so long as the multiple constraints are a superset of the constraints on the advertisement contracts at the parent level. For example, building on the prior illustration, a second level in the lattice structure may comprise children advertisement contracts that are subject to three or more constraints, so long as those constraints are a superset of the constraints of the advertisement contracts at the top level of the lattice. Methods for generating the lattice storage structure of advertisement contracts and a further description of the lattice storage structure are described in greater detail with respect to FIGS. 2 and 3, respectively);
Paragraph 33 (provides a sample illustration of the lattice structure as described with respect to FIG. 2, where a given node in the lattice structure represents a pool of advertisement contract subject to constraints which are described in the accompanying label of a given node. Thus, for example, advertising contracts requiring the constraints of a male person who is California resident in the age group of 18 to 25 years old and has in interest in sports would be stored in the pool located in Level IV. In addition, the node in Level IV representative of the pool of advertising contracts requiring the constraints of a male person who is California resident in the age group of 18 to 25 years old and has in interest in sports is associated with the parent nodes representative of the parent pool of advertising contracts requiring the constraints of a male person who is California resident in the age group of 18 to 25 years old and the parent pool of advertising contracts requiring the constraints of a male person who is California resident who has an interest in sports) and FIG 3 with the associated text;
The combination of Visssilvitskii/ Yerneni’515/Haldar does not specifically disclose, however Yerneni’468 discloses: 
determining a probability of matching a node (Paragraph 65 (As an example, consider forecasting the likelihood of fulfilling a contract that targets "Sports Fans living in Chicago", or "Auto Racing Enthusiasts living in Illinois". A sampling technique might forecast supply for this contract based on two weighted samples);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method for utilizing a lattice storage structure in advertising system of  Vassilvitskii, the ability of adjusting  decision tree impression inventory allocating method for internet as taught by Yerneni’468, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( providing users with a system that dynamically update decision tree structure) of the combination were predictable.

The combination of Vassilvitskii/ Yerneni’515/ Yerneni’468 does not specifically disclose, however Haldar discloses:
determining a  threshold gain in entropy with respect to a set of users (column 4, lines 59-67 (a node that asks which restaurant should supply the food could define a threshold for which the exemplary computer system determines that the remaining users cannot change the most popular answer. For example, there may be thirty users in a group, and ten users may have selected a first most popular answer to the question, five users may have selected a second most popular answer, and four users may have not yet selected an answer. The exemplary computer system may eliminate this question because the answer of the four remaining users will have no effect on a determination of the most popular answer (even if all four remaining users select the second most popular answer);  and column 5, lines 1-8 ( In addition, thresholds may require a minimum number of users, or remaining users, responding before a threshold is triggered. For instance, a threshold may require 40% of remaining users, but only after 50% of remaining users have responded. Other examples are possible as well);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method for utilizing forecastable decision tree/lattice storage structure in advertising system of  Vassilvitskii/ Yerneni’515/ Yerneni’468, the ability of using dynamic variation of decision tree structure as taught by as taught by Haldar, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( providing users with a system that dynamically update decision tree structure) of the combination were predictable.

 Claim 8:
The combination of  Vassilvitskii/ Yerneni’515/ Yerneni’468/ Halder discloses the limitations as shown above.
The combination of Vassilvitskii/ Yerneni’468 does not specifically disclose, but  Haldar however discloses:
wherein comparing the candidate node pairs comprises arranging values of a given dimension from the one or more dimensions in order of increasing probabilities of the subsets of users who correspond to the values matching the target segment ( claim 10 (computer system making a determination that more than a threshold quantity of users in a group have selected a common one of the possible answers to the first question comprises the computer system making a determination that the difference between a first quantity of  users  in the group that have selected a first most popular answer to the first question and a second quantity of user in the group that have selected a in the group that have not yet selected an answer to the first question);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method for utilizing forecastable decision tree/lattice storage structure in advertising system of  Vassilvitskii/ Yerneni’515/ Yerneni’468, the ability of using dynamic variation of decision tree structure as taught by as taught by Haldar, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( providing users with a system that dynamically update decision tree structure) of the combination were predictable.


Claim 9: 
The combination of  Vassilvitskii/ Yerneni’515/ Yerneni’468/ Halder discloses the limitations as shown above.
Vassilvitskii further discloses:
recursively partitioning one or more nodes of the plurality of nodes into additional nodes (Paragraph 23 (the contract data store 128 may store the one or more advertisement contracts in a lattice structure that comprises multiple levels of advertisement contracts. A given level of advertisement contracts may be distinguished by the number of constraints the advertisement contracts contained therein require to be satisfied. For example, a lattice storage structure of advertisement contracts may be organized so that the first or top level in the lattice structure contain advertisement contracts that are subject to a single constraint, a second level where children advertisement contracts are subject to two constraints and so on. It should be noted by those of skill in the art that subsequent levels in the lattice structure may comprise advertisement contracts with multiple constraints, so long as the multiple constraints are a superset of the constraints on the advertisement contracts at the parent level. For example, building on the prior illustration, a second level in the lattice structure may comprise children advertisement contracts that are subject to three or more constraints, so long as those constraints are a superset of the constraints of the advertisement contracts at the top level of the lattice. Methods for generating the lattice storage structure of advertisement contracts and a further description of the lattice storage structure are described in greater detail with respect to FIGS. 2 and 3, respectively);
The combination of Vassilvitskii/ Yerneni’468 does not specifically disclose, but  Haldar however discloses:
stopping the recursive partitioning based on one or more of determining that the node tree satisfies a threshold depth or determining that a node within the node tree includes fewer than a threshold number of users (see at least column 4, lines 59-67 (a node that asks which restaurant should supply the food could define a threshold for which the exemplary computer system determines that the remaining users cannot change the most popular answer. For example, there may be thirty users in a group, and ten users may have selected a first most popular answer to the question, five users may have selected a second most popular answer, and four users may have not yet selected an answer. The exemplary computer system may eliminate this question because the answer of the four remaining users will have no effect on a determination of the most popular answer (even if all four remaining users select the second most popular answer);  and column 5, lines 1-8 ( In addition, threshold may require a minimum number of users, or remaining users, responding before a threshold  is triggered. For instance, a threshold may require 40% of remaining users, but only after 50% of remaining users have responded. Other examples are possible as well);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method for utilizing forecastable decision tree/lattice storage structure in advertising system of  Vassilvitskii/ Yerneni’515/ Yerneni’468, the ability of using dynamic variation of decision tree structure as taught by as taught by Haldar, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( providing users with a system that dynamically update decision tree structure) of the combination were predictable.


Claim 10: 
The combination of  Vassilvitskii/ Yerneni’515/ Yerneni’468/ Halder discloses the limitations as shown above.
 The combination of Vassilvitskii/Yerneni’468/ Halder does not specifically disclose, but Yerneni’515 however  discloses: 
determining a threshold probability of contract ( i.e. a node (Paragraph 44 ( The threshold of forecast- ability of a raw pool may be based on the minimum size that the raw pool has maintained over a given period of time);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method for utilizing a lattice storage structure in advertising system of  Vassilvitskii, the ability of forecastable decision tree impression inventory allocating method for internet as taught by Yerneni’515,  since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( providing users with a system that dynamically update decision tree structure) of the combination were predictable.


The combination of  Vassilvitskii/ Yerneni’515/ Halder does not specifically disclose, however  Yerneni’468 discloses: 
determining a probability of matching a node (Paragraph 65 (As an example, consider forecasting the likelihood of fulfilling a contract that targets "Sports Fans living in Chicago", or "Auto Racing Enthusiasts living in Illinois". A sampling technique might forecast supply for this contract based on two weighted samples);

It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method for utilizing a lattice storage structure in advertising system of  Vassilvitskii, the ability of adjusting  decision tree impression inventory allocating method for internet as taught by Yerneni’468, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( providing users with a system that dynamically update decision tree structure) of the combination were predictable.

The combination of Vassilvitskii/ Yerneni’515/ Yerneni’468 does not specifically disclose, however Haldar discloses: 
determining a  dimension value of user ( claim 10 (computer system making a determination that more than a threshold quantity of users in a group have selected a common one of the possible answers to the first question comprises the computer system making a determination that the difference between a first quantity of  users  in the group that have selected a first most popular answer to the first question and a second quantity of user in the group that have selected a in the group that have not yet selected an answer to the first question);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method for utilizing forecastable decision tree/lattice storage structure in advertising system of  Vassilvitskii/ Yerneni’515/ Yerneni’468, the ability of using dynamic variation of decision tree structure as taught by as taught by Haldar, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( providing users with a system that dynamically update decision tree structure) of the combination were predictable.

Claim 11:
  The combination of  Vassilvitskii/ Yerneni’515/ Yerneni’468/ Halder discloses the limitations as shown above.
Vassilvitskii further discloses:
cause the computing device to provide, for display within the node tree interface, a root node element representing the set of users, a first node element representing the first node, and a second node element representing the second node (Paragraph 18 (According to one embodiment, the content server 122 maintains an interface through which the advertisers 140, 142 and 144 may communicate with the advertiser provider 120 to book the one or more advertisement contracts. The contract data store 128 may maintain the one or more advertisement contracts, with a given advertisement contract encoded with or otherwise specifying the constraints for the target); and  Fig 3 with the associate text ); The contract data store 128 may maintain the one or more advertisement contracts, with a given advertisement contract encoded with or otherwise specifying the constraints for the target); and  Fig 3 with the associate text ); Paragraph 23 (the contract data store 128 may store the one or more advertisement contracts in a lattice structure that comprises multiple levels of advertisement contracts. A given level of advertisement contracts may be distinguished by the number of constraints the advertisement contracts contained therein require to be satisfied. For example, a lattice storage structure of advertisement contracts may be organized so that the first or top level in the lattice structure contain advertisement contracts that are subject to a single constraint, a second level where children advertisement contracts are subject to two constraints and so on. It should be noted by those of skill in the art that subsequent levels in the lattice structure may comprise advertisement contracts with multiple constraints, so long as the multiple constraints are a superset of the constraints on the advertisement contracts at the parent level. For example, building on the prior illustration, a second level in the lattice structure may comprise children advertisement contracts that are subject to three or more constraints, so long as those constraints are a superset of the constraints of the advertisement contracts at the top level of the lattice. Methods for generating the lattice storage structure of advertisement contracts and a further description of the lattice storage structure are described in greater detail with respect to FIGS. 2 and 3, respectively);

Claim 12:
  The combination of  Vassilvitskii/ Yerneni’515/ Yerneni’468/ Halder discloses the limitations as shown above.
Vassilvitskii further discloses:
receive an indication of a selection of the first node element from the client device; and in response to the selection, provide a node window depicting dimensions associated with the first node (Paragraph 18 (According to one embodiment, the content server 122 maintains an interface through which the advertisers 140, 142 and 144 may communicate with the advertiser provider 120 to book the one or more advertisement contracts. The contract data store 128 may maintain the one or more advertisement contracts, with a given advertisement contract encoded with or otherwise specifying the constraints for the target); and  Fig 3 with the associate text ); The contract data store 128 may maintain the one or more advertisement contracts, with a given advertisement contract encoded with or otherwise specifying the constraints for the target); and  Fig 3 with the associate text ); 

Claim 13:
  The combination of Vassilvitskii/ Yerneni’515/ Yerneni’468/ Halder discloses the limitations as shown above.
Vassilvitskii further disclose:
cause the computing device to provide, for display within the first node element and the second node element, visual indicators representing respective of users within the first node and the second node matching the target segment (Paragraph 18 (According to one embodiment, the content server 122 maintains an interface through which the advertisers 140, 142 and 144 may communicate with the advertiser provider 120 to book the one or more advertisement contracts. The contract data store 128 may maintain the one or more advertisement contracts, with a given advertisement contract encoded with or otherwise specifying the constraints for the target); and  Fig 3 with the associate text ); The contract data store 128 may maintain the one or more advertisement contracts, with a given advertisement contract encoded with or otherwise specifying the constraints for the target); and  Fig 3 with the associate text );
Paragraph 23 (the contract data store 128 may store the one or more advertisement contracts in a lattice structure that comprises multiple levels of advertisement contracts. A given level of advertisement contracts may be distinguished by the number of constraints the advertisement contracts contained therein require to be satisfied. For example, a lattice storage structure of advertisement contracts may be organized so that the first or top level in the lattice structure contain advertisement contracts that are subject to a single constraint, a second level where children advertisement contracts are subject to two constraints and so on. It should be noted by those of skill in the art that subsequent levels in the lattice structure may comprise advertisement contracts with multiple constraints, so long as the multiple constraints are a superset of the constraints on the advertisement contracts at the parent level. For example, building on the prior illustration, a second level in the lattice structure may comprise children advertisement contracts that are subject to three or more constraints, so long as those constraints are a superset of the constraints of the advertisement contracts at the top level of the lattice. Methods for generating the lattice storage structure of advertisement contracts and a further description of the lattice storage structure are described in greater detail with respect to FIGS. 2 and 3, respectively);

The combination of  Vassilvitskii/ Yerneni’515/ Haldar does not specifically disclose, however  Yerneni’468 discloses: 
determining a probability of matching a node (Paragraph 65 (As an example, consider forecasting the likelihood of fulfilling a contract that targets "Sports Fans living in Chicago", or "Auto Racing Enthusiasts living in Illinois". A sampling technique might forecast supply for this contract based on two weighted samples);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method for utilizing a lattice storage structure in advertising system of  Vassilvitskii, the ability of adjusting  decision tree impression inventory allocating method for internet as taught by Yerneni’468, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( providing users with a system that dynamically update decision tree structure) of the combination were predictable.

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Vassilvitskii US Pub No: 2011/0015999 A1 in view of Yerneni, US Pub No: 2010/0185515 A1 in view of Yerneni, US Pub No: 2012/0239468 A1 in view Haldar, US Pat No: 7/1554221 A1.

Claim 14:
Visssilvitskii
receive, from a client device, an indication of a target segment representing users within the set of users (Paragraph 18 (According to one embodiment, the content server 122 maintains an interface through which the advertisers 140, 142 and 144 may communicate with the advertiser provider 120 to book the one or more advertisement contracts. The contract data store 128 may maintain the one or more advertisement contracts, with a given advertisement contract encoded with or otherwise specifying the constraints for the target); and  Fig 3 with the associate text ); The contract data store 128 may maintain the one or more advertisement contracts, with a given advertisement contract encoded with or otherwise specifying the constraints for the target); and  Fig 3 with the associate text );
determine a dimension for partitioning the set of users by comparing candidate nodes comprising subsets of users portioned according to one or more dimensions; 
partition the set of users based on respective gains in entropy associated with candidate nodes pairs representing possible partitions of the set of users, into a first node comprising a subset of users associated with a first set of  the dimension and a second node comprising a subset of users associated with a second set as part of the candidate node pair or the dimension by: determining a first of the subset of users from the first node matching the target segment and a second probability of the subset of users from the second node matching the target segment; and determining that the candidate node pair including the  first node and the second node relative to the set of users based on the first; select, for display within a node tree interface of the client device, the first node as a lookalike segment for the target segment based on the first probability of the subset of users from the first node matching the target segment ;
Paragraph 23 (the contract data store 128 may store the one or more advertisement contracts in a lattice structure that comprises multiple levels of advertisement contracts. A given level of advertisement contracts may be distinguished by the number of constraints the advertisement contracts contained therein require to be satisfied. For example, a lattice storage structure of advertisement contracts may be organized so that the first or top level in the lattice structure contain advertisement contracts that are subject to a single constraint, a second level where children advertisement contracts are subject to two constraints and so on. It should be noted by those of skill in the art that subsequent levels in the lattice structure may comprise advertisement contracts with multiple constraints, so long as the multiple constraints are a superset of the constraints on the advertisement contracts at the parent level. For example, building on the prior illustration, a second level in the lattice structure may comprise children advertisement contracts that are subject to three or more constraints, so long as those constraints are a superset of the constraints of the advertisement contracts at the top level of the lattice. Methods for generating the lattice storage structure of advertisement contracts and a further description of the lattice storage structure are described in greater detail with respect to FIGS. 2 and 3, respectively);

Vassilvitskii does not specifically disclose, however Yerneni’515 discloses: 
determining a threshold probability of contract ( i.e. a node (Paragraph 44 ( The threshold of forecast- ability of a raw pool may be based on the minimum size that the raw pool has maintained over a given period of time);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method for utilizing a lattice storage structure in advertising system of  Vassilvitskii, the ability of forecastable decision tree impression inventory allocating method for internet as taught by Yerneni’515,  since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( providing users with a system that dynamically update decision tree structure) of the combination were predictable.

The combination of  Vassilvitskii/ Yerneni’515 does not specifically disclose, however  Yerneni’468 discloses: 
determining a probability of matching a node (Paragraph 65 (As an example, consider forecasting the likelihood of fulfilling a contract that targets "Sports Fans living in Chicago", or "Auto Racing Enthusiasts living in Illinois". A sampling technique might forecast supply for this contract based on two weighted samples);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method for utilizing a lattice storage structure in advertising system of  Vassilvitskii, the ability of adjusting  decision tree impression inventory allocating method for internet as taught by Yerneni’468, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( providing users with a system that dynamically update decision tree structure) of the combination were predictable.

The combination of Vassilvitskii/ Yerneni’515/ Yerneni’468 does not specifically disclose, however Haldar discloses: 
determining a  dimension value of user ( claim 10 (computer system making a determination that more than a threshold quantity of users in a group have selected a common one of the possible answers to the first question comprises the computer system making a determination that the difference between a first quantity of  users  in the group that have selected a first most popular answer to the first question and a second quantity of user in the group that have selected a in the group that have not yet selected an answer to the first question);
determining a  threshold gain in entropy with respect to a set of users (column 4, lines 59-67 (a node that asks which restaurant should supply the food could define a threshold for which the exemplary computer system determines that the remaining users cannot change the most popular answer. For example, there may be thirty users in a group, and ten users may have selected a first most popular answer to the question, five users may have selected a second most popular answer, and four users may have not yet selected an answer. The exemplary computer system may eliminate this question because the answer of the four remaining users will have no effect on a determination of the most popular answer (even if all four remaining users select the second most popular answer);  and column 5, lines 1-8 ( In addition, threshold may require a minimum number of users, or remaining users, responding before a threshold  is triggered. For instance, a threshold may require 40% of remaining users, but only after 50% of remaining users have responded. Other examples are possible as well);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method for utilizing forecastable decision tree/lattice storage structure in advertising system of  Vassilvitskii/ Yerneni’515/ Yerneni’468, the ability of using dynamic variation of decision tree structure as taught by as taught by Haldar, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( providing users with a system that dynamically update decision tree structure) of the combination were predictable.

Claim 15:
The combination of Visssilvitskii/Yerneni’515/ Yerneni’468 /Haldar  discloses the limitations as shown above.
Vassilvitskii further discloses
generate a node tree comprising a plurality of nodes including the first node and the second node by recursively partitioning the plurality of nodes based on users within the plurality of nodes matching the target segment ( Paragraph 23 (the contract data store 128 may store the one or more advertisement contracts in a lattice structure that comprises multiple levels of advertisement contracts. A given level of advertisement contracts may be distinguished by the number of constraints the advertisement contracts contained therein require to be satisfied. For example, a lattice storage structure of advertisement contracts may be organized so that the first or top level in the lattice structure contain advertisement contracts that are subject to a single constraint, a second level where children advertisement contracts are subject to two constraints and so on. It should be noted by those of skill in the art that subsequent levels in the lattice structure may comprise advertisement contracts with multiple constraints, so long as the multiple constraints are a superset of the constraints on the advertisement contracts at the parent level. For example, building on the prior illustration, a second level in the lattice structure may comprise children advertisement contracts that are subject to three or more constraints, so long as those constraints are a superset of the constraints of the advertisement contracts at the top level of the lattice. Methods for generating the lattice storage structure of advertisement contracts and a further description of the lattice storage structure are described in greater detail with respect to FIGS. 2 and 3, respectively);

The combination of  Vassilvitskii/ Yerneni’515/ Hadar does not specifically disclose, however  Yerneni’468 discloses: 
determining a probability of matching a node (Paragraph 65 (As an example, consider forecasting the likelihood of fulfilling a contract that targets "Sports Fans living in Chicago", or "Auto Racing Enthusiasts living in Illinois". A sampling technique might forecast supply for this contract based on two weighted samples);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method for utilizing a lattice storage structure in advertising system of  Vassilvitskii, the ability of adjusting  decision tree impression inventory allocating method for internet as taught by Yerneni’468, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( providing users with a system that dynamically update decision tree structure) of the combination were predictable.

Claim 16:
The combination of Vassilvitskii/ Yerneni’515/ Yerneni’468/ Halder discloses the limitations as shown above.
The combination of Vassilvitskii/ Yerneni’515/ Yerneni’468 does not specifically disclose, however Haldar discloses: 
stop the recursive partitioning based on one or more of determining that the node tree satisfies a threshold depth or determining that a node of the plurality of nodes includes fewer than a threshold number of users (see at least column 4, lines 59-67 (a node that asks which restaurant should supply the food could define a threshold for which the exemplary computer system determines that the remaining users cannot change the most popular answer. For example, there may be thirty users in a group, and ten users may have selected a first most popular answer to the question, five users may have selected a second most popular answer, and four users may have not yet selected an answer. The exemplary computer system may eliminate this question because the answer of the four remaining users will have no effect on a determination of the most popular answer (even if all four remaining users select the second most popular answer);  and column 5, lines 1-8 ( In addition, threshold may require a minimum number of users, or remaining users, responding before a threshold  is triggered. For instance, a threshold may require 40% of remaining users, but only after 50% of remaining users have responded. Other examples are possible as well);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method for utilizing forecastable decision tree/lattice storage structure in advertising system of  Vassilvitskii/ Yerneni’515/ Yerneni’468, the ability of using dynamic variation of decision tree structure as taught by as taught by Haldar, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( providing users with a system that dynamically update decision tree structure) of the combination were predictable.


Claim 17 :
The combination of Vassilvitskii/ Yerneni’515/ Yerneni’468/ Halder discloses the limitations as shown above.
The combination of Vassilvitskii/ Yerneni’468/ Halder, but Yerneni’515  however discloses:
portioned set of numbers of users portioned into first and second number of users  (Paragraph 71 (Each representative may also include a weight attribute. The weight attribute corresponds to the number of actual user the representative represents. For example, 1 million representative samples may be generated from 50 million users. In this case, the weight of each representative may correspond to the number of samples divided by the total number of users, or 50; Paragraph 72 ( At block 1000, a set of representative samples may be generated. Representatives are generated by identifying all the pools to which a specific impression may belong. For example, 1 million representatives may be generated from impressions in raw pools and may be defined by the parameters that define each raw pool to which the impression belongs. For example, a given impression may belong to a pool of male impressions, a pool of users of age 18, a pool of users that like sports, and a pool of users that live in Los Angeles, Calif. In this case, the representative may be utilized to represent 18 year old males who live in Los Angeles Calif., who are sports enthusiasts);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method for utilizing a lattice storage structure in advertising system of  Vassilvitskii, the ability of forecastable decision tree impression inventory allocating method for internet as taught by Yerneni’515,  since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( providing users with a system that dynamically update decision tree structure) of the combination were predictable.


 Claim 18:
The combination of Vassilvitskii/ Yerneni’515/ Yerneni’468/ Halder discloses the limitations as shown above.
Vassilvitskii further discloses:
cause the system to provide, for display within the node tree interface, a root node element representing the set of users and branching from the root node element to a first node element representing the first node and to a second node element representing the second node  ( Paragraph 18 (According to one embodiment, the content server 122 maintains an interface through which the advertisers 140, 142 and 144 may communicate with the advertiser provider 120 to book the one or more advertisement contracts. The contract data store 128 may maintain the one or more advertisement contracts, with a given advertisement contract encoded with or otherwise specifying the constraints for the target); and  Fig 3 with the associate text ); The contract data store 128 may maintain the one or more advertisement contracts, with a given advertisement contract encoded with or otherwise specifying the constraints for the target); and  Fig 3 with the associate text );
Paragraph 23 (the contract data store 128 may store the one or more advertisement contracts in a lattice structure that comprises multiple levels of advertisement contracts. A given level of advertisement contracts may be distinguished by the number of constraints the advertisement contracts contained therein require to be satisfied. For example, a lattice storage structure of advertisement contracts may be organized so that the first or top level in the lattice structure contain advertisement contracts that are subject to a single constraint, a second level where children advertisement contracts are subject to two constraints and so on. It should be noted by those of skill in the art that subsequent levels in the lattice structure may comprise advertisement contracts with multiple constraints, so long as the multiple constraints are a superset of the constraints on the advertisement contracts at the parent level. For example, building on the prior illustration, a second level in the lattice structure may comprise children advertisement contracts that are subject to three or more constraints, so long as those constraints are a superset of the constraints of the advertisement contracts at the top level of the lattice. Methods for generating the lattice storage structure of advertisement contracts and a further description of the lattice storage structure are described in greater detail with respect to FIGS. 2 and 3, respectively);

 Claim 19:
The combination of Vassilvitskii/ Yerneni’515/ Yerneni’468/ Halder discloses the limitations as shown above.
Vassilvitskii further discloses:
receive a selection of the first node element from the client device; and in response to the selection, provide a node window indicating dimension associated the first node (Paragraph 23 (the contract data store 128 may store the one or more advertisement contracts in a lattice structure that comprises multiple levels of advertisement contracts. A given level of advertisement contracts may be distinguished by the number of constraints the advertisement contracts contained therein require to be satisfied. For example, a lattice storage structure of advertisement contracts may be organized so that the first or top level in the lattice structure contain advertisement contracts that are subject to a single constraint, a second level where children advertisement contracts are subject to two constraints and so on. It should be noted by those of skill in the art that subsequent levels in the lattice structure may comprise advertisement contracts with multiple constraints, so long as the multiple constraints are a superset of the constraints on the advertisement contracts at the parent level. For example, building on the prior illustration, a second level in the lattice structure may comprise children advertisement contracts that are subject to three or more constraints, so long as those constraints are a superset of the constraints of the advertisement contracts at the top level of the lattice. Methods for generating the lattice storage structure of advertisement contracts and a further description of the lattice storage structure are described in greater detail with respect to FIGS. 2 and 3, respectively);
The combination of  Vassilvitskii/ Yerneni’515/ Yerneni’468 does not specifically disclose, however Haldar discloses: 
determining a  dimension value of user ( claim 10 (computer system making a determination that more than a threshold quantity of users in a group have selected a common one of the possible answers to the first question comprises the computer system making a determination that the difference between a first quantity of  users  in the group that have selected a first most popular answer to the first question and a second quantity of user in the group that have selected a in the group that have not yet selected an answer to the first question);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method for utilizing forecastable decision tree/lattice storage structure in advertising system of  Vassilvitskii/ Yerneni’515/ Yerneni’468, the ability of using dynamic variation of decision tree structure as taught by as taught by Haldar, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( providing users with a system that dynamically update decision tree structure) of the combination were predictable.

Claim 20  is rejected under 35 U.S.C. 103(a) as being unpatentable over VassilvitskiiUS Pub No: 2011/0015999 A1 in view of Yerneni, US Pub No: 2010/0185515 A1 in view of Yerneni, US Pub No: 2012/0239468 A1 in view Haldar, US Pat No: 7/155.4221 A1and further in view of . Cheek, US Pub no: 2018/0330328 A1. 

Claim 20:
The combination of Vassilvitskii/ Yerneni’515/ Yerneni’468/ Halder discloses the limitations as shown above.
Vassilvitskii further discloses:
provide, for display within the first node element and the second node element, visual indicators
  ( Paragraph 18 (According to one embodiment, the content server 122 maintains an interface through which the advertisers 140, 142 and 144 may communicate with the advertiser provider 120 to book the one or more advertisement contracts. The contract data store 128 may maintain the one or more advertisement contracts, with a given advertisement contract encoded with or otherwise specifying the constraints for the target); and  Fig 3 with the associate text ); The contract data store 128 may maintain the one or more advertisement contracts, with a given advertisement contract encoded with or otherwise specifying the constraints for the target); and  Fig 3 with the associate text ); comprising: a first node element that indicates the first matching the target segment; and a second node that indicates the second  matching the target segment (Paragraph 23 (the contract data store 128 may store the one or more advertisement contracts in a lattice structure that comprises multiple levels of advertisement contracts. A given level of advertisement contracts may be distinguished by the number of constraints the advertisement contracts contained therein require to be satisfied. For example, a lattice storage structure of advertisement contracts may be organized so that the first or top level in the lattice structure contain advertisement contracts that are subject to a single constraint, a second level where children advertisement contracts are subject to two constraints and so on. It should be noted by those of skill in the art that subsequent levels in the lattice structure may comprise advertisement contracts with multiple constraints, so long as the multiple constraints are a superset of the constraints on the advertisement contracts at the parent level. For example, building on the prior illustration, a second level in the lattice structure may comprise children advertisement contracts that are subject to three or more constraints, so long as those constraints are a superset of the constraints of the advertisement contracts at the top level of the lattice. Methods for generating the lattice storage structure of advertisement contracts and a further description of the lattice storage structure are described in greater detail with respect to FIGS. 2 and 3, respectively);

The combination of  Vassilvitskii/ Yerneni’515 does not specifically disclose, however  Yerneni’468 discloses: 
determining a probability of matching a node (Paragraph 65 (As an example, consider forecasting the likelihood of fulfilling a contract that targets "Sports Fans living in Chicago", or "Auto Racing Enthusiasts living in Illinois". A sampling technique might forecast supply for this contract based on two weighted samples);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method for utilizing a lattice storage structure in advertising system of  Vassilvitskii, the ability of adjusting  decision tree impression inventory allocating method for internet as taught by Yerneni’468, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( providing users with a system that dynamically update decision tree structure) of the combination were predictable.

The combination of Vassilvitskii/ Yerneni’515/ Yerneni’468/ Halder does not specifically disclose, but Cheek however discloses : 
a first color for the first node and a second color for the second node (paragraph 73 (In addition and depending on the desired appearance of the rendered diagram, rendering step 525 of FIG. 5 may further include a visual coding step 535 in which individual nodes are visually coded to convey any of a variety of information to a user. For example, in the visual merging example described above for visually merging of lateral segments, the lateral segments can be colored differently from one another or may be visibly distinguishable from one another in some other way, such as by filling with differing hatching or other fill. As another example, individual abstraction nodes can be shaded or otherwise visually graded according to a scalable attribute associated with the nodes. Several visual coding examples are described below);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method for utilizing forecastable decision tree/lattice storage structure in advertising system of  Vassilvitskii/ Yerneni’515/ Yerneni’468/ Haldar, the ability of coloring  decision tree nodes as taught by as taught by Cheek, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( allowing a viewer to readily visually distinguish the differing nodes) of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant' s disclosure.
Cao, US Pat No: 8/417,654, teaches  The method involves removing negative training pairs that are classified as duplicate pairs from an initial training set to create a filtered training set by a data processing device e.g. user device (112), and based on classification. An intermediate decision tree (200) with the filtered training set is generated by the processing device, where the decision tree defines intermediate split rules. Final split rules are generated based on the intermediate split rules by the processing device, where the final split rules include final split rule that differs from each intermediate split rule.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire  THREE MONTHS from the mailing date of this action. In the event a first reply is files within TWO MONTHS from 

the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX Months from the mailing date of this final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on M-R [8 -6 pm].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

	/AFAF OSMAN BILAL AHMED/            Primary Examiner, Art Unit 3682